The Honorable Charles L. Ormond State Representative 1500 View Street Morrilton, AR 72110-3725
Dear Representative Ormond:
I am writing in response to your request for my opinion on the following questions:
  1. Does the language of the attached ballot title, approved to impose a 1/4% sales and use tax for firefighting purposes, clearly specify what entity will receive the tax proceeds and for what purpose the tax will be used?
  2. Is the title broad enough to allow the quorum court to use this tax not only for the county fire departments, but include a distribution to the cities in the county also?
You indicate that the ballot title at issue reads as follows:
  ¼% SALES AND USE TAX FOR COUNTY FIRE DEPARTMENT FOR adoption of a one-quarter of one per cent (1/4%) local sales and use tax within Conway County, the net collections of which remaining after the deduction of the administrative charges of the State of Arkansas shall be used to assist the County Fire Department in operating and maintaining, and constructing new or improvements to existing firefighting facilities and apparatus.
You further report the following factual dispute:
  Some voters construed that the tax would be for all of the county fire departments. Some of the voters thought that this would be use for the Conway County Fire Department which consists of a number of rural fire departments.
RESPONSE
I must respectfully decline to answer your questions, which raise issues of fact regarding the effect of the ballot title that I am neither equipped nor empowered to address. The resolution of such issues can only by undertaken by a fact finder (such as a court) presented with all the relevant evidence.
As you acknowledge in your request, in Ark. Op. Att'y Gen. No. 2003-185, I set forth, inter alia, the standard I believe a reviewing court would likely apply in determining the sufficiency of a ballot title. However, I was not asked, and I would not have been authorized to address, the sufficiency of a ballot title that has already been submitted to the voters and that has resulted in the enactment of a tax. I am neither equipped nor authorized to address either a challenge to the tax or a dispute regarding the proper disposition of tax revenues. Again, I believe that any dispute among Conway County residents regarding these issues is cognizable only by the courts. I regret that I could not be of further assistance in this matter.
Assistant Attorney General Jack Druff prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB/JHD:cyh